 



Exhibit 10.13a
PROMISSORY NOTE

     
$11,888,484.00
  Phoenix, Arizona December 14, 2001

     FOR VALUE RECEIVED, Hermes Onetouch, L.L.C. and John G. Sperling, jointly
and severally (the “Makers”), hereby promise to pay to the order of Apollo
Group, Inc., an Arizona corporation, (the “Payee”), on the “Maturity Date” (as
defined herein) at such place as Payee may designate in writing from time to
time, in lawful money of the United States of America the principal sum of
Eleven Million Eight Hundred Eighty-eight Thousand Four Hundred Eighty-four and
No/100 Dollars ($11,888,484.00).
     Interest on the unpaid principal balance of this Note shall accrue at the
rate of six percent (6%) per annum from the date hereof and shall be added to
principal annually and paid at the Maturity Date of this Note. Notwithstanding
the previous sentence, however, in the event of early payoff of this Note,
accrued interest shall be added to the outstanding principal balance for that
period of time between the most recent anniversary date and the early payoff
date, as the case may be.
     The Maturity Date of this Note shall be the earlier of (i) the anniversary
date of this Note in the year 2021, or (ii) nine (9) months after the death of
John G. Sperling.
     Makers may prepay the whole or any part of this Note from time to time
without premium or penalty.
     Makers hereby waive presentment, demand, and notice of any kind in
connection with the enforcement or collection of this Note.
     If this Note is not paid when due, the Makers promise to pay all costs of
enforcement and collection and preparation therefor, including but not limited
to, reasonable attorneys’ fees, whether or not any action or proceeding is
brought to enforce the provisions hereof, including, without limitation, all
such costs incurred in connection with any bankruptcy, receivership, or other
court proceedings (whether at the trial or appellate level).
     This Note is governed by the laws of the State of Arizona.
     This Note shall be binding on the Makers and the successors and assigns of
either of them.
     IN WITNESS WHEREOF, Makers have caused this Note to be executed as of the
day and year first above written.



      
Hermes Onetouch, L.L.C.


/s/   John G. Sperling

 
By:  John G. Sperling


/s/   John G. Sperling

 
John G. Sperling



